Title: James Madison to Samuel Kercheval, 7 September 1829
From: Madison, James
To: Kercheval, Samuel


                        
                            
                                
                            
                            
                                
                                    Montpr.
                                
                                Sepr 7 1829
                            
                        
                         
                        I have recd. Sir, your letter of Augst. 27 and thank you for the little pamphlet containing Mr. Jeffersons
                            letters to you, which I did not before possess in that convenient form. In reply to your request, the infirm state of my
                            health, with particular claims at present on my time obliged me to say that on the points in which I do not exactly concur
                            with Mr. Jefferson, I could offer no beyond opinions without the proper explanations, which would not be either
                            sufficiently respectful to the subject, or worthy of your acceptance. With friendly respects
                        
                        
                            
                                J. M
                            
                        
                    